Citation Nr: 1633554	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for PTSD with schizophrenia and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from July 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to appear at a videoconference hearing before a Veterans Law Judge in April 2016; however, she withdrew her request for a hearing pursuant to 38 C.F.R. § 20.704(e).

The Board observes that in addition to PTSD, the medical evidence of record also indicates diagnoses of schizophrenia and major depressive disorder.  As the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed, and there are multiple diagnoses, the issue has been recharacterized accordingly. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a veteran is not held to the disabilities she has listed as a lay person without medical expertise).
 
In July 2016, the Veteran, through her attorney, submitted additional evidence directly to the Board.  At that time, she also submitted a written waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's PTSD with schizophrenia and MDD is related to her active military service, to include a verified personal assault stressor.



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, PTSD with schizophrenia and MDD was incurred in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD has specific requirements of medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring diagnosis to conform to DSM-IV and be supported by findings on examination report); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-5, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) was amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience because these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (38 C.F.R. § 3.304(f)(3) applies only to hostile military or terrorist activity, and generally does not apply in sexual assault cases among military personnel).  The only notable change for claims predicated on personal  assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5).

Under 38 C.F.R. § 3.304(f)(5), evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.

With regard to personal assault cases, the Court has held that "VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)) (later redesignated as Part VI, 11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 1997).  The provisions of M21-1 (regarding special evidentiary procedures for PTSD claims based on personal assault) are substantive rules that are equivalent to VA regulations.  YR v. West, 11 Vet. App. 393 (1998) & Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 (2006), entitled "Developing Claims for Service Connection for PTSD Based on Personal Trauma."  The Manual Rewrite has now been renamed the VA Adjudication Procedures Manual, M21-1.

In this case, the Veteran asserts that she developed PTSD, which began during her military service.  Specifically, she asserts that she was sexually assaulted by a fellow service member at his home in April 1974.  See the Veteran's statement received in July 2009.  She stated that a second service member attempted to sexually assault her in November 1974, but she was able to fight him off.  Id.  In addition, the Veteran described a December 1974 incident in which her now-husband, Mr. L.J., entered her barracks and groped her while he was intoxicated.  Id.  She stated that she tried to get him to leave, but she ultimately received an Article 15 as a result of the incident.  Id.  She further explained that she and Mr. L.J. began dating several months later, after which a pattern of physical abuse began, which continues to the present day.  Id.; see also the Veteran's statements dated June 2010.

The Board initially notes that the record does not reflect, and the Veteran does not contend, that the stressors upon which she relies are related to combat or POW experiences.  Thus, the record must contain service records or other credible evidence which corroborates the reported stressor.  See 38 C.F.R. § 3.304(f)(5).

The Board must determine the credibility and probative value of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1977) and cases cited therein (holding that the Board has the duty to assess credibility and weight to be given to the evidence).  As a lay person, the Veteran is competent to provide evidence of observable events, including having been harassed and/or assaulted.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The question thus becomes one of credibility.

The record reflects that the Veteran served on active duty from July 1974 to April 1976.  Not surprisingly, there is nothing in her service personnel and treatment records that specifically documents sexual assault at any point during her military service.  However, the Veteran's service personnel records confirm that she was reduced in grade in December 1975 with a suspension until January 1976.  In February 1976, records show that the Veteran disobeyed her superior.  Additionally, it is undisputed that she received an Article 15 in March 1976, which punished the Veteran for having a male, Mr. L.J., in the female billet.  This Article 15 also noted that the Veteran had been informed, in December 1975, that female billets are off-duty to male personnel.

The Board recognizes that the present case, involving allegations of personal assault, falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which a veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. Ap. 393, 399 (1998).

To this end, the Board observes that the documented decline in performance including multiple Article 15s supports the Veteran's contentions.  Moreover, the Veteran's spouse, who served with the Veteran, has repeatedly indicated that, during military service, the Veteran told him of the in-service sexual assault and subsequent attempted sexual assault.  See the statements of Mr. L.J. dated July 2009 and February 2010.  Additionally, the Veteran's spouse has admitted to physical and emotional abuse of the Veteran, which may have begun during the Veteran's military service.  See, e.g., the VA treatment records dated February 2008 and April 2009.  Thus, after reviewing all the evidence of record, the Board finds no adequate basis to reject the competent lay statements and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  See Madden, supra; see also Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence is not unequivocal.  However, the Board nevertheless finds that the evidence is at least in equipoise.  Given the circumstantial evidence of record that tends to corroborate the reported assault, the Board finds that the in-service stressors identified by the Veteran have been verified.  See 38 C.F.R. § 3.304(f)(5).

Moreover, the competent medical evidence of record supports the conclusion that the Veteran's currently diagnosed PTSD is related to her military service.  As noted, if a PTSD claim is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate an account of a stressor incident.  Further, the Court has said that the categorical statement, used in other decisions, such as Moreau and Cohen, that an opinion by a mental health professional based on a post-service examination cannot be used to establish the occurrence of a stressor is not operative in a personal assault case.  See Patton v. West, 12 Vet. App. 272, 279-280 (1999).  Indeed, in Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether a claimed stressor occurred, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1.

VA treatment records dated in September 2006 documented the Veteran's history of schizophrenia and depression.  At that time, the Veteran reported that she had been diagnosed with schizophrenia since 1994.  See the VA treatment record dated September 2006.  VA treatment records dated in January 2008 and February 2008 documented diagnoses of major depressive disorder, recurrent, severe with psychotic features.  In June 2009, a VA treatment provider confirmed a diagnosis of PTSD related to military sexual trauma.

In multiple statements, the Veteran detailed her deteriorating mental health during her military service and in the years thereafter.  See the statements of the Veteran dated July 2009, June 2010, and July 2016.  These contentions of in-service and post-service symptomatology were corroborated by statements from the Veteran's spouse, in which he detailed the Veteran's increasing paranoia and emotional disturbance.  See the statements of Mr. L.J. dated July 2009 and February 2010.

The Veteran was afforded a VA examination in December 2012, at which time the examiner documented the Veteran's report of in-service military sexual trauma, which began during her military service.  The examiner determined that the Veteran does not meet the full criteria for PTSD.  Rather, the examiner confirmed a continuing diagnosis of paranoid schizophrenia, which he determined was not caused by her military service.  Notably, in the VA examination report, it was indicated that "personnel records are clipped together that may be considered markers and may be indicative of a trauma.  The records that are clipped together are violations and articles that were issued to Veteran while in the military."

VA treatment records dated in November 2014 noted diagnoses of schizophrenia, undifferentiated type, as well as PTSD related to military sexual trauma and domestic violence.

In support of her claim, the Veteran recently submitted a July 2016 private psychological evaluation by Dr. J.P., who reviewed the Veteran's record in detail and determined that the Veteran "meets the criteria for PTSD according to the DSM-IV-TR (which was referred in 2009)."  Dr. J.P. further noted that the Veteran also meets the criteria for major depressive disorder and schizophrenia.  Dr. J.P. concluded, "[i]t is at least as likely as not that [the Veteran's] diagnosis of PTSD began to manifest itself during her military service, specifically as the result of the sexual assaults that she experienced."  Dr. J.P. additionally stated that "[i]t is also at least as likely as not that [the Veteran's] schizophrenia and major depressive disorder began to manifest during military service."  Dr. J.P. explained the reasons for her conclusions based on an accurate characterization of the evidence of record and her opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Overall, the Board finds that the record supports an award of service connection for PTSD as due to personal assault and service connection for schizophrenia and MDD as due to service.  In so finding, the Board acknowledges that a VA examiner in December 2012 diagnosed schizophrenia and did not attribute such to service.  However, given the credible lay statements corroborated by the declining military performance documented in the personnel records, and the June 2009 and November 2014 findings of VA treatment providers, and the probative July 2016 private psychological evaluation, the evidence is at least evenly balanced as to whether the PTSD with schizophrenia and MDD is related to service including personal assault.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for these diagnosed psychiatric disorders is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f).


ORDER

Entitlement to service connection for PTSD with schizophrenia and MDD is granted.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


